 1
 2                                 UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4                                                  ***
 5   WELLS FARGO BANK, N.A.,                                 Case No. 2:17-cv-01510-RFB-NJK
 6                                                                      AMENDED ORDER
                      Plaintiff,
 7
     vs.
 8
 9   SATICOY BAY LLC SERIES 1304
     KINGDOM; CASTLEGATE HOMEOWNERS
10   ASSOCIATION; LEACH JOHNSON SONG &
     GRUCHOW, LTD.,
11
12                    Defendants.

13          Plaintiff Wells Fargo Bank, N.A. opened this case by filing a complaint on May 26, 2017.

14   Plaintiff filed two certificates of cash deposit of $500 each pursuant to NRS 18.130(1) on August

15   24, 2017. ECF Nos. 18, 19. The Court dismissed the case with prejudice against all remining

16   defendants on June 4, 2016. ECF No. 76.         However, the Court’s order did not address the

17   certificates of cash deposit. The Court now corrects its Order to include instructions regarding the

18   $500 deposits.

19          IT IS ORDERED that the $500 deposits, plus interest, be refunded in accordance with the

20   certificates of cash deposit, ECF Nos. 18, 19 to:

21          Wells Fargo Bank, N.A. c/o Snell & Wilmer, LLP’
22          3883 Howard Hughes Parkway, Suite 1100,
23          Las Vegas, NV 89169
24          unless a party objects to this order by no later than 10 days.
25
26          DATED this 20th day of August, 2019.
27                                                           _______________________________
28                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
                                                         1
